--------------------------------------------------------------------------------

Exhibit 10.4
 
June 25, 2010


Joel B. Kirschbaum, Ph.D.
Director, Office of Technology Management
University of California, San Francisco
185 Berry Street – Suite 46703
San Francisco, CA 94107


 
Dear Joel,


This letter summarizes the outcome of the discussions between the Regents,
Scientific Learning Corporation (“SLC”) and Posit Science Corporation (formerly
known as Neuroscience Solutions Corporation) (“NSC”), about amending the
sublicense agreement between SLC and NSC (the “Sublicense”) as well as the
license agreement between SLC and the Regents (the “License”).


By letter dated August 7, 2003, the Regents consented to the sublicense to NSC,
and agreed to the amounts that SLC would be required to pay to the Regents with
respect to sales by NSC, including the definition of “Net Sales” that would be
used for NSC sales.  The Regents also entered into an Agreement to Accept
Assignment of Sublicense and Consent to Exclusive Sublicense with NSC, effective
September 30, 2003.


Subject to the consent of the Regents, SLC and NSC have agreed to an Amendment
No. 1 to the Sublicense (the “Amendment”), which is attached to this
letter.  The Amendment provides for:
 
a.  
Under specified conditions, a gradual reduction in the Pass-Through Royalty rate
paid by NSC to SLC and then paid on by SLC to the Regents;

 
b.  
Modified language relating to the allocation of net sales to royalty-bearing and
non-royalty-bearing items when a sale involves a Bundled Offering;

 
c.  
A reduction in the rate applicable to Bundled Offerings when NSC needs to pay
royalties to three or more patent holders.

 
We are asking that the Regents consent to the proposed Amendment and confirm
that the only payments that will be due from SLC or NSC to the Regents will be
the Pass-Through Royalty, as defined in the Sublicense, as amended by the
Amendment.
 
SCIENTIFIC LEARNING CORPORATION
 
POSIT SCIENCE CORPORATION
                   
By 
/s/ Linda L. Carloni
 
By 
/s/ Jeffrey S. Zimman
 
      Linda L. Carloni
   
      Jeffrey S. Zimman
 
      SVP, General Counsel
   
      Chairman

 
 
On behalf of the Regents of the University of California, the undersigned
hereby: (a) consents to the proposed Amendment; (b) concurs in and agrees that
the only amounts due from SLC or NSC to the Regents under the License with
respect to Net Sales by NSC are the Pass-Through Royalties, as defined in the
Sublicense as amended by the Amendment; and (c) agrees that for purposes of
computing the royalties payable by SLC to the Regents with respect to sales by
NSC, the term “Net Sales” shall be construed in accordance with the definitions
and other provisions of the Sublicense, including Section 4.4, and 4.6 thereof,
all as amended by the Amendment.


THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
               
By 
/s/ Joel B. Kirschbaum
6/25/10
   
      Joel B. Kirschbaum
     
      Director - OTM
   

 
 

--------------------------------------------------------------------------------